Citation Nr: 1747003	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-19 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability prior to March 7, 2012, and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 20, 2014.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1981 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 10 percent for his lumbar spine disability.  The Veteran timely appealed that decision.

During the appeal, in an April 2013 rating decision the Veteran's lumbar spine disability was increased to 40 percent disabling, effective March 7, 2012; the Board has recharacterized that issue on appeal in order to comport with that award of benefits.  Further, in a November 2015 rating decision, entitlement to a total disability rating for individual unemployability was granted effective May 20, 2014.  

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, there is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) in March 2015; a transcript of that hearing is associated with the claims file.  Because that first VLJ left the Board prior to adjudication of the claim, the Veteran was offered a second hearing with the undersigned VLJ in January 2017, and a transcript of that hearing is also associated with the claims file.  38 U.S.C. § 7107(c); 38 C.F.R. §§ 19.3(b), 20.707.

The issues of increased evaluations for the Veteran's lumbar spine disability and TDIU earlier than March 7, 2012 are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran completed seven years of school and eventually obtained a G.E.D., and was last gainfully employed as a heating, ventilation, and air-conditioning (HVAC) technician and construction laborer in 2008.

2.  The Veteran has the following service-connected disabilities:  depressive disorder associated with compression fracture of L1, rated at 70 percent disabling; compression fracture of L1, rated at 40 percent disabling; fracture left patella, rated at 10 percent disabling; tinnitus, rated at 10 percent disabling; bilateral hearing loss, with a noncompensable rating; and deviated nasal septum, mild, with a noncompensable rating.  His combined rating is 70 percent from March 7, 2012.

3.  For the period from March 7, 2012 to May 20, 2014, the Veteran's service-connected disabilities have, as likely as not, precluded him from maintaining substantially gainful employment consistent with his education and work history.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU on a schedular basis have been more nearly approximated for the period from March 7, 2012 to May 20, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection for the L1 compression fracture.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All submitted or identified private treatment records have been associated with the claims file. Records from the Social Security Administration were requested and are now part of the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in May 2010, April 2012, March 2013, April 2014, and October 2015 pertinent to his depression or orthopedic disabilities. The examinations themselves were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examination of the Veteran.

Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for a TDIU. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.  

II. TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected disabilities include depressive disorder associated with compression fracture of L1, rated at 70 percent disabling; compression fracture of L1 spine, rated at 40 percent disabling; fracture left patella, rated at 10 percent disabling; tinnitus, rated at 10 percent disabling; bilateral hearing loss, with a noncompensable rating; and deviated nasal septum, mild, with a noncompensable rating.  His combined rating is 70 percent from March 7, 2012.  The Veteran is already awarded TDIU from May 20, 2014 forward.

As the Veteran had at least one disability rated as 40 percent disabling, and a combined rating of 70 percent from March 7, 2012, he met the threshold percentage requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a), effective from March 7, 2012 for this period of the claim.  Accordingly, the only remaining question is whether the Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and work history from that date.  

The Veteran completed seven years of school and eventually obtained a G.E.D., and was last gainfully employed as a heating, ventilation, and air-conditioning (HVAC) technician and other construction work in 2008.  He has no formal schooling or technical training beyond his G.E.D.  He has done no other type work other than construction since leaving active military service in 1986.

In his VA Application for Increased Compensation Based on Unemployability, the Veteran asserts that his compression fracture of the L1 in his spine and his depression are the service-connected disabilities that prevent him from securing or following any substantially gainful occupation, and that he last worked in December 2008.

In May 2010, prior to the beginning of the period under appeal, the Veteran received a VA spine examination where the examiner noted the Veteran was unable to lift heavy objects and that he could not bend, push, pull, squat, or kneel; all activities involved in general construction work.

In October 2011, the Veteran was evaluated by VA Vocational Rehabilitation and Counseling.  The Veteran was evaluated for a possible learning disorder, and the evaluating VA psychologist noted the Veteran's academic fluency was at a fourth grade level, and his full scale intelligence was in the "low average" range.  As part of the VA Wonderlic personnel testing, the Veteran scored in the lowest range, indicative of the lowest 13 percent of the population, where a person typically could use simple tools or repair furniture, do simple carpentry, or do domestic work.  His scoring indicated the Veteran was unlikely to benefit from a formalized training scenario, but could be successful using simple tools under consistent supervision.  The Board notes these evaluations are irrespective of the Veteran's service-connected disabilities and their effect on the potential gainful employment; they evaluated only the Veteran's mental aptitude for vocational training.

In March 2012, the Veteran received an internal medicine examination from a Social Security-contracted physician, who assessed the Veteran's spine.  This examiner noted the Veteran to be in chronic distress, requiring the use of a shepherd's crook to walk in a normal vertical stability position.  He opined the Veteran had a moderate restriction for any prolonged standing, walking, squatting, or kneeling, doing any heavy lifting, or carrying objects of any significant weight because of the lumbar compromise.

Also in March 2012, the Veteran was seen by his VA psychiatrist, who noted during that examination the Veteran's chronic pain, impaired, mood, insomnia resulting in concentration difficulties, and impaired ability to perform tasks.  This examiner remarked the Veteran had moderate impairments in ability to understand and remember instructions, carry out detailed instructions, make simple work decisions, interact appropriately with the public, and respond appropriately to work pressures and changes.

In March 2013, the Veteran was seen by another VA psychologist, who noted the Veteran's diagnosed depression and also opined that the Veteran's primary limitation to working was his physical limitations in terms of work capability.  This examiner did note there was some psychological impairment in occupational function related to his irritability with others, decreased motivation and energy, all of which were related to his depression.

In April 2013, the Veteran received a VA examination for his spine.  The examiner noted the Veteran was unable to work in his previous occupation as an HVAC installer or construction worker due to being unable to lift metal, climb ladders, or do overhead work.

In May 2014, the Veteran received a VA mental disorders examination.  The earlier diagnosis of major depressive disorder was continued and noted to be so severe that his occupational and social functioning are so impaired that he is unable to secure a gainful employment.  This examiner noted the Veteran's inability to establish and maintain effective relationships, difficulty in adapting to a worklike setting, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, chronic sleep impairment, depressed mood, anxiety, and mild memory loss.

In September 2015, per a BVA remand, VA provided a retrospective opinion on the Veteran's claim for TDIU for the period prior to May 20, 2014.  This opinion, rendered by the same examiner who evaluated the Veteran's mental disorders in March 2013, considered the May 2014 opinion to be "an overstatement," because that examiner did not differentiate between the medical and psychiatric factors contributing to the Veteran's inability to work since 2008.  

VA provided a spine examination for the Veteran in October 2015, and the examiner opined that the Veteran was limited in his ability to do physical work based on his lumbar spine disability, but not necessarily sedentary work.  This examiner suggested part time sedentary employment would be possible. 

The Board notes the contrary opinion from the September and October 2015 VA examiners, who formed a more moderate opinion of the Veteran's occupational functioning in this period than the May 2014 VA examiner.  However, the Board gives greater weight to the May 2014 and other examiners noted because while the September 2015 examiner diminished the May 2014 opinion because that earlier examiner did not differentiate between the medical and psychiatric factors, the Board finds the analysis of a TDIU claim requires consideration of all the factors, medical and psychiatric in combination, as long as they are derived from the Veteran's service-connected disabilities, in addition to the Veteran's education, training, and work history.  The Board notes the VA psychologist evaluated only the psychiatric component of the potential for gainful employment, and the VA physician who performed the spine examination considered only the physical component of the potential for gainful employment.  However, the Board finds that those two service-connected disabilities considered together, in concert with the Veteran's education, training, and work history, provide the more complete picture necessary to adjudicate the Veteran's claim for TDIU in this period.

Each VA psychiatric examiner in the pertinent period, as noted above, opined the Veteran's psychiatric difficulties rendered problems with occupational and social functioning, to include inability to establish and maintain effective relationships, difficulty in adapting to a worklike setting, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, chronic sleep impairment, depressed mood, anxiety, and mild memory loss. Furthermore, the VA examiners who performed the Veteran's orthopedic examinations consistently noted the Veteran was unable to sit, stand, walk for long periods, or carry heavy items, as well as being unable to do any work that requires prolonged lifting and carrying, standing/walking, or frequent bending.  The Veteran's lay statements that the extreme pain from his L1 compression fracture of the spine combined with his increasing depression during this time period are corroborated by the VA and other examiners' opinions noted above.  The Veteran's extremely limited educational background and other assessments of his capacity to move to a different field beyond the rigors of construction work indicate that the Veteran's current service-connected disabilities render him unable to hold gainful employment.

After considering all of the evidence of record, including the Veteran's statements and VA and private opinions, the Board finds that the evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities preclude his performance of substantially gainful employment for the period March 7, 2012 forward.  In reaching this determination, the Board notes that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 77 F.3d 1350, 1354 (Fed. Cir. 2013).  

In this case, the Board finds that the weight of the evidence, lay and medical, demonstrates that the functional and occupational impairment caused by the service-connected disabilities would preclude the ability to secure or follow substantially gainful employment.  The Board finds it significant and persuasive that the Veteran has psychiatric symptoms which result in anger, memory loss, anxiety, irritability, isolation, and depression; and including the orthopedic service-connected disabilities with their chronic pain, that all of these symptoms result in unemployability.  The Veteran has no formal education beyond junior high school, though he eventually did complete a G.E.D. The Veteran has credibly and competently testified as to the symptoms and impairment.  Further, there is competent medical evidence that he cannot obtain or maintain gainful employment solely due to his service-connected major depressive disorder and L1 compression fracture of the lumbar spine.  The contrary opinion is outweighed by multiple other examiners who voiced their opinion that the Veteran is incapable of gainful employment due to his medical and psychiatric service-connected disabilities.  

Thus, given the evidence regarding the frequency and severity of the symptoms and impairment caused by the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, limited training, and limited education, the Board finds that the evidence supports the Veteran's claim, and he is entitled to an award of a TDIU from March 7, 2012 to May 20, 2014 (the effective date of the previous grant of a TDIU).  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Based on the forgoing, the Veteran has met the scheduler threshold for qualification for a TDIU from March 7, 2012 to May 20, 2014.  As such, the Board finds that he is unemployable due to his service-connected depression and L1 compression fracture disabilities, and entitlement to a TDIU is warranted.  The Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a TDIU from March 7, 2012 to May 20, 2014 is granted, subject to the laws and regulations governing the payment of disability benefits.


REMAND

For the increased rating claim, the Board finds that additional development is necessary before these claims are ready for appellate review on the merits as explained below.  
The Veteran seeks a higher evaluation for his service-connected L1 compression fracture of the lumbar spine.  The Veteran has asserted that a higher evaluation is warranted because of the degree of pain and physical limitations he endures on a daily basis, per his lay statements, and his January 2017 hearing.

During the Veteran's hearing with the undersigned VLJ in January 2017, the Veteran indicated reports of pain down to his extremities and numbness in his feet.  Additionally, the Veteran reports tingling in his lower extremities that is constant.  Yet, on his most recent VA examination in October 2015, the examiner reported results that are contrary to the Veteran's lay statements during the hearing or previously made.  For example, the examiner reported that pain, weakness, fatigability or incoordination do not significantly limit functional ability with repeated use over a period of time, while the Veteran has stated otherwise in his testimony and lay statements.  Also, the examiner noted no radicular pain or any other signs or symptoms due to radiculopathy, but the Veteran has reported those symptoms in his hearing testimony and lay statements.  

In light of the Veteran's testimony and the additional lay evidence submitted, the Board finds that an examination regarding the claim condition is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The most recent examination was two years ago.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

The Veteran has averred that he has been unable to work as a result of his lumbar spine and other service-connected disabilities throughout the appeal period.  Because his appeal for an increased rating for his lumbar spine could have an effect on the adjudication of the claim of is TDIU prior to March 7, 2012, that issue must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, the Board finds that a comprehensive opinion regarding his employability during the period prior to March 7, 2012 is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Additionally, the United States Court of Appeals for Veterans' Claims (Court) recently addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records pertinent to the claim and associate them with the claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA examination by a medical professional of appropriate expertise to determine the current nature and severity of his service-connected L1 compression fracture lumbar spine disability, to include any associated neurological or radicular disorders. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The claims file, including a copy of this remand, should be reviewed in conjunction with this examination.  

The report of the examination should specifically contain an opinion regarding the extent of the neurological or radicular damage resulting from the lumbar spine or any other related disability.

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

If the VA examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

The examination should be conducted in accordance with the current disability benefits questionnaire and consistent with Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  The Court explained that case law and VA guidelines anticipate that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans, to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  

3.  After the above development has been completed, send the claims file to an industrial/occupational specialist for an opinion on the Veteran's employability prior to March 7, 2012.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  

Following a claims file review, the specialist should provide findings regarding the occupational limitations caused by the combined effect of service-connected disabilities-which include: lumbar spine, left knee, bilateral hearing loss, tinnitus, a deviated nasal septum, and psychiatric disabilities-prior to March 7, 2012.  The examiner should specifically discuss the results any VA examination prior to March 7, 2012, particularly his psychiatric and lumbar spine examinations of record.  

The examiner should discuss the clinical findings and conclusions of those examiners with regard to the Veteran's functional impairment and his employability.  The examiner should additionally address the Veteran's lay testimony and description of his symptomatology associated with his service-connected lumbar and psychiatric disabilities during the period from March 2010 through March 2012, as well as any testimony regarding his occupational impairment as noted in his March 2015 hearing and other statements of record.  

The examiner should address the Veteran's work qualifications and employment history, as well as his level of education, as noted throughout the appeal period, particularly during his March 2015 hearing.  (Any opinions provided should be without consideration of his age or any non-service-connected disorders.)  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  After the above development has been completed and any additional development deemed appropriate, readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


